DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al US 11, 121,735 in view of Hosokai et al US 11,275,410.
As to claim 1, Kim teaches a foldable case for removably receiving a separate and distinct foldable mobile electronic device having a front device surface, a rear device surface opposite the front device surface, and a periphery extending between the front device surface and the rear device surface of the device (see fig. 1, 10, col. 4, lines 18-44), the case comprising: first and second cover members (see fig. 1, 20; first member, 30; second member, col. 4, lines 18-44) including respective first and second rear walls (see fig. 1, 20; outside area, 30; outside area, col. 4, lines 18-44), respective first and second peripheral rims (see col. 6, lines 6-42) and respective first and second sidewalls extending between the respective rear walls and the respective peripheral rims (see fig. 3, 204; first side wall, col. 4, lines 63-col. 5, line 12; fig. 4, 304; second side wall, col. 5, line 65- col. 6, line, 11) and thereby defining respective first and second recesses configured for receiving respective first and second portions of the device (see fig. 3, 204, col. 5, lines 18-29; fig. 4, 330; second recess, col. 5, line 65- col. 6, line 11); Kim fails to teach opposing hinge members each extending between adjacent locations at the respective peripheral rims of the first and the second cover members to hingedly connect the first and the second cover members. Hosokai teaches opposing hinge members each extending between adjacent locations at the respective peripheral rims of the first and the second cover members to hingedly connect the first and the second cover members (see fig. 1, 19; hinges, col. 4, line 49- col. 5, line 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Hosokai into the system of Kim in order to provide a secure foldable case for an electronic device.
As to claim 4, the combination of Kim and Hosokai teaches wherein the first rear wall of the first cover member includes a lens opening configured for alignment with and exposure of one or more camera lenses of the device (see Kim fig. 3; openings  next to 210), and wherein a sidewall of the first cover member or the second cover member includes a connector opening configured for alignment with and exposure of an electrical power connector of the device (see Kim fig. 3; opening next to 210).
As to claim 5, the combination of Kim and Hosokai teaches wherein the mobile electronic device includes a first device member hingedly attached to a second device member such that the front and the rear device surfaces are formed by a combination of the first and the second device members, and wherein either one or both of i) the first rear wall is configured such that a majority of the rear device surface of the mobile electronic device formed by the first device member is exposed by the first rear wall and ii) the second rear wall is configured such that a majority of the rear device surface of the mobile electronic device formed by the second device member is exposed by the second rear wall (see fig. 2, 220, col. 5, lines 13-17).
As to claim 6, the combination of Kim and Hosokai teaches wherein the foldable case is foldable about a a length folding axis. The combination of Kim and fails to teach wherein the foldable case is foldable about widthwise folding axis. However, it is a design choice to replace the lengthwise folding axis with widthwise folding axis in order to provide a foldable case for different shapes of devices. 
As to claim 7, the combination of Kim and Hosokai teaches wherein the foldable case is foldable about a lengthwise folding axis (see fig. 1, 10, col. 4, lines 18-44).
Allowable Subject Matter
2.	Claims 2, 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 2, the applied reference fails to teach wherein the first and the second cover members are rotatable relative to each other to a closed position of the case in which the first and the second peripheral rims confront each other and to an open position of the case in which the first and the second peripheral rims face in the same direction, wherein the first rear wall and the first sidewall together form a first end surface of the first cover member and the second rear wall and the second sidewall together form a second end surface of the second cover member, and wherein the first and the second end surfaces of the cover members and the opposing first and second hinge members together define opposing side openings when the case is in the open position, each of the side openings including a first aperture spaced from a respective one of the opposing hinge members and a second aperture bounded by the respective one of the opposing hinge members and extending from the respective one of the first apertures, the second aperture being wider along a portion thereof than the respective one of the first apertures.
3.          Claims 8-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to independent claim 8, Kim et al US 11,121,735 teaches protective case for foldable mobile device; Hosokai et al US 11,275,410 teaches portable information device and cover device. However, the teaching of the prior art either combined or alone fails to teach opposing first and second hinge members, the first hinge member extending between first and second adjacent locations of the first and the second cover members and the second hinge member extending between third and fourth adjacent locations of the first and the second cover members to hingedly connect the first and the second cover members such that a combination of the first and the second cover members and the first and the second hinge members collectively form an outer rim of the case, each of the first, the second, the third, and the fourth locations being on the outer rim of the case..
Dependent claims 9-23 are allowable for the same reason.
As to independent claim 24, Kim et al US 11,121,735 teaches protective case for foldable mobile device; Hosokai et al US 11,275,410 teaches portable information device and cover device. However, the teaching of the prior art either combined or alone fails to teach an inner shell including a pair of struts and flexible first and second inner shell portions each integrally connected to each of the pair of struts to form a one-piece structure, the first and the second inner shell portions including respective first and second inner rear walls, respective first and second inner peripheral rims, and respective first and second inner sidewalls extending between the respective inner rear walls and the respective inner peripheral rims to form respective first and second recesses each configured for receiving respective first and second portions of the device, wherein the first and the second inner peripheral rims extend beyond and overlie the first and the second outer peripheral rims, respectively, wherein the first and the second inner shell portions are integral with and cover the first and the second outer shells, respectively, to form first and second cover members, and wherein each of the struts is flexible such that the first and the second cover members are hingedly connected.
Dependent claims 25-26 are allowable for the same reason.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T LE/Primary Examiner, Art Unit 2649